Opinion by
Judge Bowden :
The appeal in this case was- granted May 19, 1883, the transcript was not filed in this court until the 5th day of April, 1884. The appellees move to dismiss the appeal because the transcript was not filed twenty days before the first day of the second term of this court after the appeal was granted.
By Code 1876, § 738, it is provided that: “The appellant shall file the transcript in the office of the clerk of the Court of Appeals at least twenty days before the first day of the second term of said court next after the granting of the appeal, unless the court extend the time, as for cause shown the court may do.”
At the time the appeal was granted, time was given, by agreement, until the next term to file a bill of exceptions; this might have been good cause to extend the time for filing the transcript had the motion therefor been made in proper time, but as that was not done the motion roust be sustained and the appeal dismissed.